Exhibit 10.01

 

ALONSO & NAVARRETE, LLC

ATTORNEYS AT LAW

 

 

ALVARO ALONSO, ESQ.

6212 KENNEDY BOULEVARD

 

NORTH BERGEN, NEW JERSEY 07047

EDGAR J. NAVARRETE, ESQ.

TEL: 201-295-9977

 

FAX: 201-295-9565

______________________________

 

YOLANDA NAVARRETTE, ESQ.

(MEMBER OF NJ & NY BARS)

44 MAPLE AVENUE

 

MORRISTOWN, NEW JERSEY 07960

 

(PLEASE REPLY TO NORTH BERGEN)

 

 

 

December 11, 2007

 

 

VIA FACSIMILE (973) 482-0087 & CERTIFIED R.R.R.

Philip D. Neuer, Esq.

1875 McCarter Highway

Newark, NJ 07104

 

RE:

5801 Jefferson Street, LLC from Jaclyn

 

Dear Mr. Neuer:

 

Kindly accept this Termination Notice of Contract pursuant to Section 1.09(b)(a)
of the Agreement to Sell and Purchase entered into by our respective clients on
June 15, 2007. The Due Diligence provisions set forth in Section 1.09 requires
that all Governmental Approvals shall be obtained on or before December 15,
2007. Unfortunately, my client has not obtained the approvals and is exercising
its remedy to terminate the contract as set forth above.

 

Kindly forward the balance of the contract deposit payable to my attorney trust
account upon receipt of this letter. Please be advised that a copy of this
notice is being forwarded to your client pursuant to the notice requirements set
forth in Section 4 of the Agreement.

 

 

Thank you for your courtesies throughout this transaction.

 

 

Sincerely,

 

 

 

J. Alvaro Alonso

 

 

cc:

Jaclyn, Inc. – via Certified/R.R.R.

 

5801 Jefferson, LLC – Via fax